UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: SEPTEMBER 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number: 000-53797 GREEN EARTH TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 26-0755102 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1136 Celebration Boulevard, Celebration, Florida 34747 (Address of principal executive offices) (877) 438-4761 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ As of November 14, 2011, the issuer had a total of 151,966,122 shares of common stock, $0.001 par value, outstanding. TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets at September 30, 2011 and June 30, 2011 3 Condensed Consolidated Statements of Operations for the Three Months Ended September 30, 2011 and 2010 4 Condensed Consolidated Statement of Stockholders’ Equity for the Three Months Ended September 30, 2011and 2010 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2011 and 2010 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II OTHER INFORMATION Item 1. Legal Proceedings 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 6. Exhibits 18 SIGNATURES 19 2 PART I.FINANCIAL INFORMATION GREEN EARTH TECHNOLOGIES, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except share data) September 30, 2011 June 30, ASSETS Current assets: Cash and cash equivalents $ $ Trade receivables, less allowance of $80 Inventories, net Prepaid expenses and current assets Total current assets Property and equipment, net 68 57 Intangibles, net $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue, related party Notes payable, related party Total current liabilities Commitments and contingencies Stockholders’ deficit Common stock, $0.001 par value, 300,000,000 shares authorized, 151,946,122 and 150,042,965 shares issued and outstanding, as of September 30, 2011 and June 30, 2011 Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) $ $ See notes to consolidated financial statements. 3 GREEN EARTH TECHNOLOGIES, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except share data) Three Months Ended September 30, Net sales $ $ Operating expense: Cost of sales (exclusive of depreciation and amortization) Selling, general and administrative expenses Stock-based compensation Depreciation and amortization 52 98 Loss from operations ) ) Other income (expense): Settlement and legal income (charges) ) Interest expense, net (3
